In an action to recover on an alleged oral contract of employment, judgment of the City Court of Yonkers entered on the verdict of a jury in favor of plaintiff, reversed on the facts and a new trial ordered, costs to abide the event. The verdict is against the weight of the credible evidence, both on the issue of the making of an agreement to pay fifty-three cents per hour, and on the issue of plaintiff’s conduct constituting a waiver of his right to demand additional compensation. Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ., concur.